DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 9-16, 18, and 20 in the reply filed on 17 November 2020 is acknowledged. Claims 1-8, 17, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected distinct subcombination, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-16, 18, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nakane (US 20070002346 A1) in view of Misawa (US 8159718 B2) and Horiyama (US 9310739 B2).
Referring to claim 9:
Nakane discloses as known in the prior art, an apparatus such as an MFP, which comprises an input unit configured to input an image and a printing unit configured to 
Misawa discloses a determining unit (CPU 205) configured to determine whether an image is an achromatic-color image or a chromatic-color image (see at least col. 2, lines 50-60 and col. 10, lines 22 to col. 11, line 4).
Horiyama discloses a counting unit (aggregation unit 1102) configured to count the number of sheets on which the printing unit prints achromatic-color images and chromatic-color images (see at least col. 1, lines 46-61, and col. 7, line 61-66).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have included in the prior art disclosed by Nakane, in view of Misawa and Horiyama, a unit for determine whether an image is an achromatic-color image or a chromatic-color image and a first counting unit configured to, when the image is set so as to be printed in one or two colors, count the number of sheets on which the printing unit prints the image determined to be the achromatic-color image, a second counting unit configured to, when the image is set so as to be printed in one or two colors, count the number of sheets on which the printing unit prints the image determined to be the chromatic-color image.  Such a combination would have provided color selection precision of color/chromatic and monochromatic/achromatic images or documents and enhanced management of printer resources.
Referring to claims 10-12:
Horiyama further discloses setting the counting or aggregating of the number of sheets images are printed in different color settings (different color levels such as high color, mid color, low color – see col. 7, line 64 to col. 8, lines 2).

Referring to claim 13:
Nakane discloses in the known prior art, an apparatus such as an MFP, which is set to print images in one or two colors (par. 7, 10).  Those colors are inherently predetermined, including black.  
Therefore, in the above combination of the prior art disclosed by Nakane in view Misawa and Horiyama, when the image is set so as to be printed in one or two colors, and one color, among the two colors, is set to a predetermined color (e.g., black), the first counting unit (aggregation unit) counts the number of sheets on which the printing unit prints the image determined to be the achromatic-color image and the second counting unit (aggregation unit) counts the number of sheets on which the printing unit prints the image determined to be the chromatic-color image, and wherein, when the image is set so as to be printed in one or two colors, and one color, among the two colors, is set to a color different from the predetermined color (e.g., red or blue, not 
Referring to claim 14:
Misawa discloses the determining unit counts the pixels that indicate chromatic colors, and when the count is greater than or equal to a threshold value, determines an input image or document to be a chromatic-color image or document, and when the count is smaller than the threshold value, determines an input image or document to be an achromatic-color image or document (see col. 10, lines 22 to col. 11, line 4).
Therefore, in the above combination of the prior art disclosed by Nakane in view Misawa and Horiyama, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the determining unit perform its function by determining the image having pixels that indicate chromatic colors and that are greater than or equal to a threshold value, among images input by the input unit, to be the chromatic-color image and determining the image having pixels that indicate chromatic colors and that are smaller than the threshold value, among the images, to be the achromatic-color image. This would have provided the color selection precision of color/chromatic and monochromatic/achromatic images or documents.
Referring to claims 15-16:
In the combination of the prior art disclosed by Nakane in view Misawa and Horiyama, an MFP such as disclosed by Nakane is known to include (inherently includes) an input unit for reading out an image of an original document to input the image and an input unit (communication unit) for receiving image data from an external 
Referring to claims 18 and 20:
These claims are directed to a method and product for computer implementation of the method correspond to the function of the apparatus set forth in claim 9, and are therefore rejected for the same reasons as presented above based on the combination of the prior art disclosed by Nakane in view Misawa and Horiyama.
Referring to claim 21:
This claim is a broader version of the apparatus set forth in claim 9 and is therefore rejected for the same reason as presented above based on the combination of the prior art disclosed by Nakane in view Misawa and Horiyama.
. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “input unit”, “determining unit”, “printing unit”, and each “counting unit” in claims 9-16 and 21.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The “determining unit” and each “counting 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed (i.e., a descriptive title that distinguishes the invention and is not a generic or general description).  The new title should take into account any amendments to the claims to best indicate the claimed invention.  The title must be as short and specific as possible (see 37 CFR 1.72(a)).  For example, rather than reciting statutory categories (apparatus, method, or product) and 
 --- IMAGE FORMING APPARATUS, METHOD, AND COMPUTER PRODUCT THAT COUNTS SHEETS PRINTED WITH CHROMATIC OR ACHROMATIC IMAGE WHEN SET TO PRINT IN ONE OR TWO COLORS--- 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 March 2020 was filed in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the information disclosure statement is being considered by the examiner as indicated below.
Applicant has provided an explanation of relevance of cited document on page 2 of the specification.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Munemori et al (US 6029023 A) discloses image forming apparatus that operates in a color mode and a monochrome mode, switching between the modes based on information such the number of successful color or monochrome images formed, a time period having taken for image formation, productivity or life priority specified the user (abstract).  An automatic color selection unit includes a chroma calculating unit, a first comparing unit, a chromatic pixel counter, an achromatic pixel counter, and a second comparing unit used to judge whether a document is chromatic or achromatic (col 8).

Kobashigawa (US 20080304091 A1) discloses an image formation process is performed on image data in units of print jobs in a print mode of either one of a single-color print mode and a color print mode based on when a designated page number is reached (abstract).



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Scott A Rogers/
Primary Examiner, Art Unit 2672
11 February 2021